Case 8:20-cv-01747-VMC-TGW Document 59 Filed 09/07/21 Page 1 of 14 PageID 2806




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

    CHRISTINE DECAMP, as Guardian
    of the Property of
    Timothy Decamp, Jr. and
    assignee of Jasmina Woltcheck,
    and CONSTANCE DECAMP,
    as Guardian of the Person
    of Timothy Decamp, Jr.
    and assignee of Jasmina Woltcheck,

          Plaintiffs,

    v.                                    Case No. 8:20-cv-1747-VMC-TGW

    STATE FARM FIRE & CASUALTY
    COMPANY,

         Defendant.
    ______________________________/

                                    ORDER

          This matter comes before the Court upon consideration of

    Plaintiffs Christine and Constance Decamp’s Daubert Motion to

    Exclude the Opinions of Kelly Gray, Esq. (Doc. # 46), filed

    on August 9, 2021. Defendant State Farm Fire & Casualty

    Company responded on August 23, 2021. (Doc # 52). For the

    reasons that follow, the Motion is granted in part and denied

    in part.

    I.    Background

          In this action, the Decamps, as Guardians for Timothy

    Decamp, Jr., assert claims for common law bad faith, statutory



                                      1
Case 8:20-cv-01747-VMC-TGW Document 59 Filed 09/07/21 Page 2 of 14 PageID 2807




    bad faith, and unfair claim settlement practices against

    State Farm. (Doc. # 1). The parties and the Court are familiar

    with the facts of this case, as well as the underlying

    litigation between the Decamps and State Farm’s insured,

    Jasmina Woltcheck. Thus, the Court need not reiterate those

    facts here.

          This case has proceeded through discovery and State Farm

    has moved for summary judgment. (Doc. # 45). In support of

    its case, State Farm utilizes the opinions of Kelly Gray,

    Esq. Gray is an attorney “licensed to practice law in the

    State of Florida since 1993.” (Doc. # 46-1 at 66). “During

    the past nearly twenty-eight years, [she has] focused [her]

    practice on insurance coverage and extracontractual matters,

    both as a litigation attorney and as a corporate claims

    attorney. In addition, [she has] several years of experience

    litigating    various    types   of     personal     injury    matters,

    including    catastrophic   automobile    accidents,     construction

    defect litigation, and professional liability.” (Id.).

          In her report, Gray opines that, “under the totality of

    the   circumstances,     State   Farm    has   met     its    fiduciary

    obligations and complied with applicable industry standards

    relative to the claims of Timothy DeCamp against Jasmina

    Woltcheck.” (Id. at 80). Among other things, Gray concludes


                                      2
Case 8:20-cv-01747-VMC-TGW Document 59 Filed 09/07/21 Page 3 of 14 PageID 2808




    that “the State Farm policy clearly and unambiguously did not

    obligate State Farm to pay for the Guardianship or the Special

    Needs   Trust.”   (Id.   at   83).    Furthermore,   regarding   the

    Decamps’ demand that State Farm pay for the legal and other

    fees associated with the establishment of a guardianship and

    special needs trust for Timothy Decamp, Gray states:

          The industry standard is not now, nor has it ever
          been, that a carrier must make extra contractual
          payments over and above its purchased policy limits
          to effectuate a settlement in order to be in good
          faith. Such a standard would make a mockery of the
          concepts of good and bad faith. Extra contractual
          payment is due, by definition, when a carrier has
          failed to act in good faith or, put another way,
          has already acted in bad faith. They are payments
          over and above the policy limits BECAUSE the
          carrier failed to settle the claim at or within the
          policy limits when it could and should have done
          so. Thus, there must have first been an opportunity
          to settle the claim at or within the policy limits
          which the carrier failed to effectuate. There was
          clearly never any such opportunity here. The file
          materials establish that Attorney Leeper only ever
          offered to accept the proactively tendered policy
          limits if State Farm would also agree to pay extra
          contractual amounts. Attorney Leeper and Christine
          and Constance DeCamp have all testified that they
          were never willing to accept the $50,000 policy
          limits without more.

    (Id. at 84). While Gray acknowledges that some insurance

    companies have paid above the policy limits to establish

    guardianship to effectuate a settlement, she maintains that

    these past incidents do not “establish[] an industry standard

    requiring a carrier to pay above and beyond its coverages to


                                      3
Case 8:20-cv-01747-VMC-TGW Document 59 Filed 09/07/21 Page 4 of 14 PageID 2809




    settle claims against its insured where the carrier’s claim

    handling demonstrates good faith.” (Id.).

          Now, the Decamps seek to exclude Gray’s testimony. (Doc.

    # 46). State Farm has responded (Doc. # 52), and the Motion

    is ripe for review.

    II.   Discussion

          Federal Rule of Evidence 702 states:

          A witness who is qualified as an expert by
          knowledge,   skill,    experience,   training,    or
          education may testify in the form of an opinion or
          otherwise   if:   (a)   the  expert’s    scientific,
          technical, or other specialized knowledge will help
          the trier of fact to understand the evidence or to
          determine a fact in issue; (b) the testimony is
          based on sufficient facts or data; (c) the
          testimony is the product of reliable principles and
          methods; and (d) the expert has reliably applied
          the principles and methods to the facts of the case.

    Fed. R. Evid. 702.

          Implementing Rule 702, Daubert v. Merrell Dow Pharms.,

    Inc., 509 U.S. 579 (1993), requires district courts to ensure

    that any and all scientific testimony or evidence admitted is

    both relevant and reliable. See Id. at 589–90. The Daubert

    analysis also applies to non-scientific expert testimony.

    Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999).

    District courts must conduct this gatekeeping function “to

    ensure that speculative, unreliable expert testimony does not

    reach   the   jury   under   the       mantle   of   reliability   that


                                       4
Case 8:20-cv-01747-VMC-TGW Document 59 Filed 09/07/21 Page 5 of 14 PageID 2810




    accompanies      the    appellation     ‘expert        testimony.’”    Rink    v.

    Cheminova, Inc., 400 F.3d 1286, 1291 (11th Cir. 2005).

          The Eleventh Circuit “requires trial courts acting as

    gatekeepers to engage in a ‘rigorous three-part inquiry.’”

    Hendrix v. Evenflo Co., 609 F.3d 1183, 1194 (11th Cir. 2010).

    The district court must assess whether:

          (1) the expert is qualified to testify competently
          regarding the matters he intends to address; (2)
          the methodology by which the expert reaches his
          conclusions is sufficiently reliable as determined
          by the sort of inquiry mandated in Daubert; and (3)
          the testimony assists the trier of fact, through
          the application of scientific, technical, or
          specialized expertise, to understand the evidence
          or to determine a fact in issue.

    Id. The proponent of the expert testimony bears the burden of

    showing,    by    a    preponderance        of   the    evidence,     that    the

    testimony satisfies each of these requirements. Id.

          1.    Qualifications

          The first question under Daubert is whether the proposed

    expert witness, Ms. Gray, is qualified to testify competently

    regarding    the       matters    she   intends     to    address.    City    of

    Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548, 563 (11th

    Cir. 1998). An expert may be qualified “by knowledge, skill,

    experience,      training,       or   education.”       Fed.   R.   Evid.    702.

    “Determining whether a witness is qualified to testify as an

    expert ‘requires the trial court to examine the credentials


                                            5
Case 8:20-cv-01747-VMC-TGW Document 59 Filed 09/07/21 Page 6 of 14 PageID 2811




    of the proposed expert in light of the subject matter of the

    proposed testimony.’” Clena Invs., Inc. v. XL Specialty Ins.

    Co., 280 F.R.D. 653, 661 (S.D. Fla. 2012)(quoting Jack v.

    Glaxo Wellcome, Inc., 239 F. Supp. 2d 1308, 1314–16 (N.D. Ga.

    2002)).

          “This inquiry is not stringent, and so long as the expert

    is   minimally    qualified,   objections   to    the    level   of   the

    expert’s    expertise   [go]   to   credibility    and    weight,     not

    admissibility.” Id. (citations and internal quotation marks

    omitted). The Court is mindful that its “gatekeeper role under

    Daubert ‘is not intended to supplant the adversary system or

    the role of the jury.’” Maiz v. Virani, 253 F.3d 641, 666

    (11th Cir. 2001)(quoting Allison v. McGhan, 184 F.3d 1300,

    1311 (11th Cir. 1999)).

          As the Decamps failed to arrange their Motion based on

    the three Daubert requirements, it is difficult to determine

    at times to which requirement their arguments are directed.

    Regarding qualifications, the Decamps argue Gray should not

    be permitted to testify because she “has not gained any

    expertise concerning ‘friendly suits’ and/or an insurer’s

    payment    of   guardianship   and/or   estate    proceedings     for   a

    claimant in order to effectuate a settlement . . . through




                                        6
Case 8:20-cv-01747-VMC-TGW Document 59 Filed 09/07/21 Page 7 of 14 PageID 2812




    ‘knowledge, skill, experience, training or education.’” (Doc.

    # 46 at 11).

          The    Court    rejects      the    Decamps’       arguments      regarding

    Gray’s      qualifications.        Gray       has    twenty-eight       years     of

    experience as an attorney dealing with insurance litigation

    — four years of which were spent as the Director of Claim

    Legal for Travelers of Florida and eight years as the Director

    of Claim Legal for Direct General Insurance Company. (Doc. #

    46-1 at 66-67). As a Director of Claim Legal, Gray “managed

    extra-contractual       claims      and       litigation”       and   “was      also

    responsible for the management of the company’s Major Case

    Unit,    which     handled   the    most       complex    and    high    exposure

    property     and    casualty    claims;        the    preparation       of   claim

    handling guidelines; and the preparation and presentation of

    training on claim handling and coverage issues.” (Id. at 67).

    She has also “train[ed] claim professionals in the good faith

    handling of insurance claims.” (Id.).

          This experience renders her at least minimally qualified

    to give opinions in this insurance bad faith case. The Motion

    is denied as to qualifications.

          2.     Reliability

          The next question is whether Ms. Gray’s methodology is

    reliable. “Exactly how reliability is evaluated may vary from


                                              7
Case 8:20-cv-01747-VMC-TGW Document 59 Filed 09/07/21 Page 8 of 14 PageID 2813




    case to case, but what remains constant is the requirement

    that the trial judge evaluate the reliability of the testimony

    before allowing its admission at trial.” United States v.

    Frazier, 387 F.3d 1244, 1262 (11th Cir. 2004)(citing Fed. R.

    Evid. 702, Advisory Committee Notes (2000)). There are four

    recognized, yet non-exhaustive, factors a district court may

    consider in evaluating reliability:

          (1) whether the expert’s methodology has been
          tested or is capable of being tested; (2) whether
          the technique has been subjected to peer review and
          publication; (3) the known and potential error rate
          of the methodology; and (4) whether the technique
          has   been  generally   accepted   in  the   proper
          scientific community.

    Seamon v. Remington Arms Co., 813 F.3d 983, 988 (11th Cir.

    2016)(citations omitted). A district court can take other

    relevant    factors    into     account     as    well.      Id.   (citations

    omitted).

          “If the [expert] witness is relying solely or primarily

    on   experience,     then,”   in     establishing      reliability,        “the

    witness    must   explain     how    that    experience       leads   to   the

    conclusion reached, why that experience is a sufficient basis

    for the opinion, and how that experience is reliably applied

    to   the   facts.”   Frazier,       387   F.3d   at   1261    (citation     and

    internal quotation marks omitted). The Court’s analysis as to

    reliability “focus[es] ‘solely on principles and methodology,


                                          8
Case 8:20-cv-01747-VMC-TGW Document 59 Filed 09/07/21 Page 9 of 14 PageID 2814




    not on the conclusions that they generate.’” Seamon, 813 F.3d

    at 988 (citation omitted).

          The Decamps argue that Gray’s opinions are unreliable.

    According to them, Gray “may be reliable on other Florida bad

    faith matters, but she is not reliable as an expert in this

    lawsuit    on   the   custom    and   industry      practices      concerning

    Florida insurers including State Farm paying or contributing

    towards    ‘friendly     suits’       or    otherwise       paying   for   or

    contributing towards guardianship or estate proceedings for

    minor,    incapacitated    adult      or    wrongful      death   claimants.”

    (Doc. # 46 at 13). They emphasize that Gray has not handled

    any insurance claims or “any personal injury cases involving

    where an insurer paid or contributed towards guardianship or

    estate proceedings for a claimant when she was employed at

    private law firms as a plaintiff or defense attorney.” (Id.

    at   11-12).    The   Decamps   also       take   issue    with   Gray’s   not

    reviewing certain prior instances in which State Farm did pay

    for guardianships. (Id. at 12).

          The Court disagrees with the Decamps, especially as the

    Decamps focus on Gray’s conclusions rather than her method of

    reaching those conclusions. Gray’s testimony is sufficiently

    reliable regarding industry standards for paying above and

    beyond the policy limits to establish guardianships. See


                                          9
Case 8:20-cv-01747-VMC-TGW Document 59 Filed 09/07/21 Page 10 of 14 PageID 2815




     Trinidad v. Moore, No. 2:15-cv-323-WHA, 2017 WL 490350, at *2

     (M.D.    Ala.    Feb.    6,     2017)(“Dillard’s    opinions       in     his

     supplemental report, like his opinions in his earlier report,

     are sufficiently reliable because they are based upon his

     personal knowledge and experience.”). And Gray has reviewed

     the record in this case in order to reach her conclusions.

     (Doc. # 46-1 at 67-68); see also Dudash v. S.-Owners Ins.

     Co., No. 8:16-cv-290-JDM-AEP, 2017 WL 1969671, at *3 (M.D.

     Fla. May 12, 2017)(denying a Daubert motion to exclude Ms.

     Gray and stating that, as “[h]er opinions were formulated

     based on her review of the record,” the “argument that her

     review is unreliable is unpersuasive”).

           Any   alleged     flaws    in   Gray’s   methodology       should    be

     addressed in cross-examination. See Maiz, 253 F.3d at 666

     (“Vigorous      cross-examination,         presentation     of    contrary

     evidence, and careful instruction on the burden of proof are

     the     traditional     and     appropriate     means     of     attacking

     [debatable] but admissible evidence.” (citations and internal

     quotation marks omitted)).

           Additionally,      the     Decamps     maintain     that    Gray     is

     unreliable because she “merely parrot[s] State Farm and its

     counsel’s legal position, with nothing more to add.” (Doc. #

     46 at 14). The Court again disagrees. As State Farm chose her


                                           10
Case 8:20-cv-01747-VMC-TGW Document 59 Filed 09/07/21 Page 11 of 14 PageID 2816




     as its expert, it is no surprise that Gray’s opinions are in

     State   Farm’s    favor    and   it   does   not    suggest      that   Gray’s

     opinions are unreliable. Furthermore, Gray’s report provides

     legitimate   expert       opinions    in   this    case,    regarding     what

     insurance industry standards involve and whether State Farm

     complied with those standards.

          In short, Gray’s opinions, which are derived from her

     long and relevant experience in the insurance and legal

     industries, are reliable.

          3.    Assistance to Trier of Fact

          Expert testimony must also assist the trier of fact.

     Fed. R. Evid. 702. “By this requirement, expert testimony is

     admissible   if    it     concerns    matters      that    are   beyond   the

     understanding of the average lay person.” Frazier, 387 F.3d

     at 1262 (citation omitted). “[T]he court must ‘ensure that

     the proposed expert testimony is “relevant to the task at

     hand,” . . . i.e., that it logically advances a material

     aspect of the proposing party’s case.’” Allison, 184 F.3d at

     1312 (citation omitted).

          So, while “[t]he ‘basic standard of relevance . . . is

     a liberal one,’ Daubert, 509 U.S. at 587, . . .[,] if an

     expert opinion does not have a ‘valid scientific connection

     to the pertinent inquiry[,]’ it should be excluded because


                                           11
Case 8:20-cv-01747-VMC-TGW Document 59 Filed 09/07/21 Page 12 of 14 PageID 2817




     there is no ‘fit.’” Boca Raton Cmty. Hosp., Inc. v. Tenet

     Health   Care   Corp.,    582   F.3d    1227,   1232     (11th   Cir.

     2009)(citations     omitted).    “Proffered     expert     testimony

     generally will not help the trier of fact when it offers

     nothing more than what lawyers for the parties can argue in

     closing arguments.” Frazier, 387 F.3d at 1262-63 (citation

     omitted).

           The Decamps argue that Gray’s opinion that payment of

     the guardianship and special needs trust fees was not required

     by the terms of the insurance policy is an unhelpful and

     inadmissible legal conclusion that “usurp[s] this Court’s

     authority to construe the insurance contract.” (Doc. # 46 at

     8). “No witness may offer legal conclusions or testify to the

     legal implications of conduct.” Dudash, 2017 WL 1969671, at

     *2.

           The Court agrees that Gray may not opine as to whether

     payment of guardianship and special needs trust fees was

     required under the terms of the insurance policy. Nor may she

     provide other legal conclusions, such as what legal duties

     existed for State Farm. In recognition of the prohibition on

     legal conclusions, State Farm concedes that it is not asking

     Gray to offer “expert opinions concerning the interpretation

     of the insurance policy, the legal duties owed by an insurer,


                                      12
Case 8:20-cv-01747-VMC-TGW Document 59 Filed 09/07/21 Page 13 of 14 PageID 2818




     or the mental state or credibility of any witness.” (Doc. #

     52 at 2).

           Having determined that Gray may not offer such legal

     conclusions, the Court clarifies that not all of Gray’s

     opinions should be excluded. Gray’s testimony will be helpful

     to the jury regarding the standards and practices of the

     insurance industry and whether State Farm complied with such

     standards. See Pacinelli v. Carnival Corp., No. 18-22731-Civ-

     WILLIAMS/TORRES, 2019 WL 3252133, at *6 (S.D. Fla. July 19,

     2019)(finding expert testimony on certain industry standards

     helpful as they were “beyond the common knowledge of the

     average [layperson]”); see also Maharaj v. GEICO Cas. Co.,

     No. 12-80582-CIV, 2015 WL 11279830, at *6 (S.D. Fla. Mar. 12,

     2015)(“The    Court   finds   that     opinion    testimony    from   a

     qualified witness as to the claims handling standards within

     the   insurance   industry,   and     whether    or   not   Defendant’s

     actions met those standards, will help the jury understand

     the evidence and determine a fact in issue. The jury does

     not, however, need any assistance in applying the law to this

     testimony and making a factual determination as to whether or

     not GEICO acted in ‘bad faith.’”). This is the case even

     regarding Gray’s opinion that State Farm exceeded industry




                                      13
Case 8:20-cv-01747-VMC-TGW Document 59 Filed 09/07/21 Page 14 of 14 PageID 2819




     standards in certain respects. (Doc. # 46-1 at 81-82, 85).

     Thus, Gray may testify as to those matters.

          Accordingly, it is hereby

          ORDERED, ADJUDGED, and DECREED:

          Plaintiffs    Christine   and    Constance   Decamp’s   Daubert

     Motion to Exclude the Opinions of Kelly Gray, Esq. (Doc. #

     46) is GRANTED in part and DENIED in part. The Motion is

     granted to the extent Ms. Gray may not offer legal conclusions

     or testify to the legal implications of conduct. The Motion

     is denied in all other respects.

          DONE and ORDERED in Chambers in Tampa, Florida, this 7th

     day of September, 2021.




                                      14
